            Case 1:17-cv-05526-AJN Document 75 Filed 01/18/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                         §
 INTERNATIONAL COUNCIL OF
 SHOPPING CENTERS, INC.,                                 §   Case Number: 17-cv-5526

                                       Plaintiff,        §

        v.                                               §   AFFIRMATION IN SUPPORT OF
                                                              CERTIFICATE OF DEFAULT
 INFO QUARTER LLC,                                       §
 and SANKALP SHETTAR,                                    §
                                       Defendants.       §


       I, Peter Scoolidge, hereby declares as follows:

       1.       I represent Plaintiff International Council of Shopping Centers, Inc. (“Plaintiff” or

“ICSC”) in this action.

       2.       In this action for trademark infringement, Plaintiff International Council of

Shopping Centers, Inc. (“Plaintiff” or “ICSC”) initially filed a Complaint on July 20, 2017.

(Dkt. #1).

       3.       On August 8, 2017, Plaintiff served the Summons and Complaint on Defendant

Info Quarter, LLC by first class mail on its registered agent Incorp Services, Inc., at the

following address: 919 North Market Street, Suite 950, Wilmington, DE 19801, and proof of

service was filed on January 16, 2019. (Dkt. #71).

       4.       On August 23, 2017, Attorney David Dong Ann Lin filed a Notice of Appearance

on behalf of Defendant Info Quarter, LLC and Plaintiff agreed to allow Defendant Info Quarter,

LLC an additional period of time to respond to the complaint. (Dkt. #15 and 16).

       5.       On September 11, 2017, ICSC filed a First Amended Complaint. (Dkt. #18).

       6.       On September 25, 2017, ICSC agreed to an additional request by Info Quarter for

an extension of its time to respond to the First Amended Complaint. (Dkt. #26).
             Case 1:17-cv-05526-AJN Document 75 Filed 01/18/19 Page 2 of 3




        7.       On October 10, 2017, Info Quarter moved to dismiss ICSC’s First Amended

Complaint. (Dkt. #28).

        8.       After the Court granted Plaintiff’s motion to amend the First Amended

Complaint, on January 18, 2018, Plaintiff filed a Second Amended Complaint, which added

Defendant Sankalp Shettar. (Dkt. #45 and 46).

        9.       On February 9, 2018, Defendants Info Quarter, LLC and Sankalp Shettar, through

their attorney David Dong Ann Lin, moved to dismiss the Second Amended Complaint. (Dkt.

#47).

        10.      On September 7, 2018, the Court denied Defendants Info Quarter, LLC and

Sankalp Shettar’s Motion to Dismiss and scheduled an Initial Pretrial Conference. (Dkt. #56 and

57).

        11.      On November 21, 2018, Defendants Info Quarter, LLC and Sankalp Shettar’s,

attorney David Dong Ann Lin moved to withdraw as counsel. (Dkt. #61).

        12.      On November 27, 2018, the Court granted attorney David Dong Ann Lin’s

motion to withdraw and the Court stayed the action for thirty (30) days “to allow Defendants to

obtain new counsel and for that new counsel to file a notice of appearance or, alternatively, for

the individual Defendant pro se to file a notice of appearance.” (Dkt. #65).

        13.      On January 8, 2019, the Court stated that “[t]o date, no new counsel has appeared

on behalf of Defendants, nor has the individual Defendant pro se filed a notice of appearance.

Within fourteen days of this order, Plaintiff shall move for default judgment against Defendants

pursuant to this Court’s Individual Practices in Civil Cases.” (Dkt. #68).

        14.      Defendants Info Quarter, LLC and Sankalp Shettar have ignored the Court’s

November 27, 2018 Order (Dkt. #65) because to date, no new counsel has appeared on behalf of




                                                 2
          Case 1:17-cv-05526-AJN Document 75 Filed 01/18/19 Page 3 of 3




Defendants Info Quarter, LLC and Sankalp Shettar, nor has the individual Defendant Sankalp

Shettar pro se filed a notice of appearance.

       15.     Plaintiff now seeks a default judgment against Defendants Info Quarter, LLC and

Sankalp Shettar, pursuant to the Court’s January 1, 2019 Order. (Dkt. #68)

       16.     Neither Defendant Info Quarter, LLC nor Defendant Sankalp Shettar is an infant

or incompetent. Defendants Info Quarter, LLC and Sankalp Shettar are not presently in the

military service of the United States as appears from facts in this litigation.

       WHEREFORE, Plaintiff requests that the default of Defendants Info Quarter, LLC and

Sankalp Shettar be noted and a certificate of default issued.

       I declare under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge, information and belief.



Date: January 18, 2019                           /s/ Peter Scoolidge
                                                   Peter Scoolidge (PS7107)
                                                   peter@sprfllp.com
                                                   SCOOLIDGE PETERS RUSSOTTI & FOX LLP
                                                   135 Madison Avenue
                                                   New York, NY 10016
                                                   Tel: (212) 729-7708
                                                   Fax: (866) 344-5070

                                                   Attorneys for Plaintiff




                                                  3
